 METROPOLITAN LIFE INSURANCE COMPANY491Metropolitan Life Insurance CompanyandInsurance WorkersInternational Union,AFL-CIO.Case No. 1-CA-4038.May 7,1963DECISION AND ORDEROn March 7, 1963, Trial Examiner A. Norman Somers issued hisIntermediate Report in the above-entitled proceeding finding thatRespondent Metropolitan Life Insurance Company had engaged inand was engaging in certain unfair labor practices and recommendingthat it cease and desist therefrom and take certain affirmative action,as set forth in the attached Intermediate Report.Thereafter, theRespondent filed exceptions to the Intermediate Report.The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions, and the entire record in this case, andhereby adopts the findings, conclusions, and recommendations of theTrial Examiner.ORDERThe Board adopts as its Order the Recommended Order of the TrialExaminer with the following modifications :1.Substitute the following for paragraph 1(b) of the Recom-mended Order:"'Interfering with the efforts of the Insurance Work-ers International Union,AFL-CIO,to negotiate for or represent theemployees in the said appropriate unit as the exclusive bargainingagent."2.Substitute the following for the last paragraph above the signa-ture line of the notice in the Appendix to the Intermediate Report:WE WILL NOT interferewiththe efforts of the Insurance Work-ers InternationalUnion, AFL-CIO,to negotiate for or representthe employees in the said appropriate unit as the exclusive bar-gaining agent.MEMBERS RODGERS and LEEDoM,dissenting :In our dissenting opinion in the representation proceeding whichunderlies this complaint case, issued October 24, 1962,we indicatedthat we would have found inappropriate the unit that the Unionwas seeking.We adhere to our views there expressed and would ac-cordingly dismiss the complaint.See also the dissenting opinions inMetropolitanLifeInsurance Company,138 NLRB 512, 565 and 734;andEquitableLifeInsurance Company, 138NLRB 529.'SeeMetropoixtan Life Insurance Company,141NLRB 337and 1074(MembersRodgers and Leedom dissenting).142 NLRB No. 60. 492DECISIONSOF NATIONAL LABORRELATIONS BOARDINTERMEDIATE REPORT AND RECOMMENDED ORDER ISTATEMENT AND FINDINGSOn December 3, 1962,the Regional Director of the First Region of the Boardin Case No. 1-RC-7024, on the basis of the Union's polling a majority of the votesin an election duly conducted November 23, 1962, pursuant to a Decision andDirection of Election of the Board, certified the Charging Party, which was thepetitioning union in said proceeding,as the exclusive bargaining representative ofthe employees in the unit described in the Recommended Order below. In itsDecision and Direction of Election herein issued October 24, 1962, the Board,reaffirming its unit finding in a prior proceeding involving the same parties andbased on the same record,2 and found to be appropriate and directed the electionto be held among a unit of employees other than what Respondent contended wasappropriate.Claiming the Board's ruling thereon to have been erroneous,Respond-ent disputes the validity of the certification.To test that issue, Respondent, as itconcedes,has refused and continues to refuse to bargain with the Union in respectto the employees in the unit embodied in the certification, though requested to do so.All else is not dispute,and is hereby found,namely, that Respondent is engagedin commerce and that the Union is a labor organization.As to the matter in dispute, under well-established doctrine, Trial ExaminerA. Norman Somers is bound by the Board's ruling in the representation proceedingand the ensuing certification.3On the basis thereof, it is found and concluded thatthe Union was duly designated as collective-bargaining representative by a majorityof the employees in the unit described in the certification, and, in accordance withthe certification,is the exclusive collective-bargaining representative of all the em-ployees in the unit in question, within the meaning of Section 9(a) of the Act.Hence, by refusing to bargain with the Union so certified,Respondent has engagedin and is engaging in an unfair labor practice within the meaning of Section 8(a) (5)and, derivatively, also 8 (a) (1) of the Act.On the basis of the foregoing and the record in this and the representation pro-ceeding, the Trial Examiner,pursuant to Section 10(c) of the Act, hereby issues thefollowing:RECOMMENDED ORDERRespondent, MetropolitanLifeInsuranceCompany, itsagents, officers, successors,and assigns, shall:1.Cease anddesist from:(a)Refusing to bargain collectively with Insurance Workers International Union,AFL-CIO,as the duly certified exclusive bargaining representative of its employeesin the following unit:All debit insurance agents, including all canvassing regular and office accountagents of the Employer selling industrial life insurance and other forms of insurancesold by the Employer at its district office in Woonsocket, Rhode Island; but excludingindependent agents, retired agents,Metropolitan Insurance consultants,managers,assistantmanagers, cashiers,clerical employees,secretaries, professional employees,guards, watchmen, and all supervisors as defined in the Act.(b) In any like or related manner,interferingwith,restraining,or coercing itsemployees in the exercise of the right to bargain collectively through said Union, orany other labor organization of their own choosing.2.Takethe following affirmative action,which it is found will effectuate thepolicies of the Act:(a)Upon request,bargain collectively with the said certified union as the ex-clusive representative of the employees in the unit described above, with respect togrievances,labor disputes,rates of pay, wages,hours of employment, and otherconditions of work; and,if an agreement is reached,embody it in a signed contract.'Procedural chronology- charge filed and served January 4, 1963; complaint issuedFebruary 18, 1963; and hearing thereon held in Boston, Massachusetts, on March 6, 1963.2138 NLRB 734.8 E g,Royal McBee Corp,133 NLRB 1450, and cases cited at footnote5.Cf. Pitts-burgh PlateGlassCo v.N L R B ,313 U S 146,158 ("The unit proceeding and thiscomplaint on unfair labor practices are really one.") METROPOLITAN LIFE INSURANCE COMPANY493(b) Post at its district office in Woonsocket,Rhode Island,copies of the attachednoticemarked"Appendix." 4Copies of the said notice,to be furnished by theRegional Director for the First Region,shall, after being duly signed by the Re-spondent's representative,be posted by it immediately upon receipt thereof andmaintained by it for 60 consecutive days thereafter in conspicuous places, includingall places where notices to employees are customarily posted.Reasonable stepsshall be taken by the Respondent to insure that said notices are not altered, defaced,or covered by any other material.(c)Notify the said Regional Director,in writing,within 20 days of the receiptof this Recommended Order, what steps it has taken to comply therewith.5In the event that this Recommended Order be adopted by the Board,the words "aDecision and Order"shall be substituted for the words"the Recommended Order of aTrial Examiner"in the notice.In the further event that the Board'sOrder be enforcedby a decree of a United States Court of Appeals,the words"a Decree of the UnitedStates Court of Appeals,Enforcing an Order" shall be substituted for the words"a Deci-sion and Order "5In the event that this Recommended Order be adopted by the Board,this provisionshall be modified to read. "Notify said Regional Director in writing within 10 days fromthe date of this Order what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of theLaborManagementRelations Act, we hereby notify our employees that:WE WILLbargain collectively,upon request,with Insurance Workers Inter-nationalUnion,AFL-CIO,as the exclusive bargaining representative of allemployees in the bargaining unit described below concerning grievances, labordisputes,wages, rates of pay,hours of employment,and other conditions ofwork,and if an understanding is reached,embody it in a signed agreement.The bargaining unit is:All debit insurance agents, including all canvassing regular and officeaccount agents of the Employer selling industrial life insurance and otherforms of insurance sold by the Employer at its district office in Woonsocket,Rhode Island,but excluding independent agents, retired agents, Metropoli-tan Insurance consultants,managers, assistant managers, cashiers,clericalemployees, secretaries,professional employees, guards, watchmen, and allsupervisors as defined in the Act.WE WILL NOT refuse to bargain collectively as aforesaid,nor will we, in anylike or related manner, interfere with,restrain,or coerce our employees in theexercise of their right to bargain collectively through the said union or any otherlabor organization of their own choosing.METROPOLITAN LIFE INSURANCE COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date of posting,and mustnot be altered,defaced,or covered by any other material.Employees may communicate directly with the Board'sRegional Office, BostonFive Cents Savings Bank Building,24 School Street,Boston,Massachusetts,02108,Telephone No. Lafayette 3-8100,if they have any question concerning this noticeor compliance with its provisions.